WEBB, Judge.
Plaintiff first argues that the court erred in refusing to allow an additional thirteen witnesses to testify as to their opinion of plaintiffs mental capacity. It is clear that a trial judge, in his discretion, may limit the number of witnesses that a party may call so as to prevent needless waste of time. See State v. Wright, 274 N.C. 380, 163 S.E. 2d 897 (1968); Board of Transportation v. Rentals, Inc., 28 N.C. App. 114, 220 S.E. 2d 198 (1975); 5 A.L.R. 3d 238. In the case sub judice, plaintiffs counsel inquired of five witnesses as to their opinion of plaintiffs mental capacity and was prepared to call thirteen more. It was within the judge’s discretion to limit the number of witnesses to be called on this issue. This assignment of error is overruled.
*688Plaintiff next argues that it was error for the court to let the plaintiffs attorney who drew the deed testify. She bases this argument on the confidential relationship existing between attorney and client. We do not believe there is merit in this argument. The attorney testified that in his opinion the plaintiff had sufficient mental capacity to know the things necessary to make a deed. He based this opinion on his dealings with the plaintiff. He did not testify as to any confidential communication between the plaintiff and him. See In re Will of Kemp, 236 N.C. 680, 73 S.E. 2d 906 (1953).
Plaintiff finally argues that the court erred in its findings of fact, conclusions of law and judgment thereon. The rule is that the facts found by the judge without a jury have the force and effect of a verdict by a jury and are conclusive on appeal if there is evidence to support them, even though the evidence might sustain a finding to the contrary. Knutton v. Cofield, 273 N.C. 355, 160 S.E. 2d 29 (1968). In the case sub judice, there was competent evidence that plaintiff had sufficient mental capacity to make a deed and the judge so found. We are bound by his findings.
Affirmed.
Judges Vaughn and Arnold concur.